Locher, J.,
dissenting. E. C. 3319.11 explicitly dictates
the manner by which a school board may grant a limited contract. In relevant part, E. C. 3319.11 reads:
“* * * The superintendent may recommend re-employment of such teacher * * * under a limited contract * '* * provided that written notice of the intention to make such recommendation has been given to the teacher with reasons directed at the professional improvement of the teacher on or before the thirtieth day of April, and provided that *26written notice from the board'of education of its action on the'superintendent’s recommendation has been given to the teacher on or before the thirtieth day of April * * *. If the board of education does not give such teacher written notice * * * before the thirtieth day of April, such teacher is deemed re-employed under a continuing contract * * V’ (Emphasis added.)
It is not contended that the board complied with the above statutory condition precedents for the issuance of the limited contract. Instead, the board relied upon a subterfuge in an attempt to extirpate the mandates of R. C. 3319.11. The apparent function of R. C. 3319.11, to bring a necessary clarity to the rights of the school boards and teachers is advantageous to all—the board, the taxpayers, the teachers, and, most importantly, the students. The instant termination of employment during the contract negotiations between the board and the Federation of Teachers, with the subsequent limited rehiring, aptly demonstrates the uncertainty and the attendant caustic relationship between the board and teachers that acceptance of this proposed circumvention would create.
Adherence to the requirements expressed within R. C. 3319.11 leaves the board with final control in decisions of employment, subject only to the necessary procedural safeguards of the teachers. The board’s contention is untenable in that it can not be inferred from the wording of R. C. 3319.11 and would render this provision ineffectual in the prevention of similar occurrences.
I must, therefore, respectfully dissent.